{¶ 27} I respectfully dissent from the majority's view that the one year statute of limitations does not apply sub judice. Based upon the clear and unambiguous language of R.C. 2305.113(E)(3), I would find the fall from the Hoyer lift during the course of treatment while at the Richland County Kidney Dialysis Center to be a medical claim.
 {¶ 28} The incident arose out of and during the course of the decedent's medical treatment. Therefore, the one year statute of limitations requires a dismissal of appellant's claims.
 {¶ 29} I would affirm the trial court's decision. *Page 10 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Richland County Court of Common Pleas is reversed and this matter is remanded to the trial court for further proceedings. Costs assessed to appellee. *Page 1